Citation Nr: 1454028	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  09-10 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUES

1.  Entitlement to a compensable initial rating for diverticulitis with inflammatory bowel disease (colitis of sigmoid colon) prior to April 27, 2010, an initial rating greater than 10 percent from April 27, 2010, through March 11, 2012, and greater than 30 percent from March 12, 2012.

2.  Entitlement to an initial rating for cervical degenerative joint disease greater than 10 percent prior to April 27, 2010, greater than 30 percent from April 27, 2010 through March 11, 2012, and greater than 10 percent from March 12, 2012.

3.  Entitlement to a compensable initial rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to February 1978, March 1983 to May 1989, and January 2003 to October 2005.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia. 

The record before the Board consists of electronic files known as Virtual VA and the Veterans Benefits Management System.


REMAND

Although further delay is regrettable, the Board is of the opinion that additional development is required before the Veteran's claims are decided.  The Board notes at the outset that where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

The Veteran most recently underwent VA examinations to assess the severity of his service connected cervical spine degenerative joint disease, diverticulitis with inflammatory bowel disease, and bilateral hearing loss in March 2012.  Since that time, the Veteran has indicated in various statements that these conditions have worsened.  In his August 2012 VA Form 9, the Veteran stated the prednisone he was taking caused his diverticulitis with irritable bowel syndrome to "worsen again."  The Veteran went on to indicate his condition had become "very active" since April 2012, with additional manifestations that included leaking stool from his rectum.  In his August 2012 VA Form 9, the Veteran also stated he was experiencing "more pain and numbness" associated with his cervical spine condition.  Relative to his hearing loss, the Veteran indicated in his August 2012 Form 9 that "since my last visit to the audiologist my hearing has declined."  In a subsequent VA Form 9 dated in October 2012, the Veteran again re-asserted his worsening symptoms relative to the above noted conditions.  Based on the foregoing, the Board finds that new examinations are warranted. 

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, the RO or the AMC should afford the Veteran VA examinations by examiners with sufficient expertise to fully assess the current degree of severity of the Veteran's cervical spine degenerative joint disease, diverticulitis with inflammatory bowel disease, and bilateral hearing loss.  All pertinent evidence of record should be made available to and reviewed by the examiners.  

The RO or the AMC should ensure the examiners provide all information required for rating purposes. 

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                                  (CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


